MEMORANDUM **
This is an appeal from the district court’s judgment in this prisoner civil rights case.
*60A review of the record and appellant’s response to the court’s July 26, 2007 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
To the extent that appellant’s response requests that the court vacate the July 26, 2007 denial of in forma pauperis status for this appeal, the request is denied.
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*60ed by 9th Cir. R. 36-3.